PD-0105-15
     October 8, 2015
                                 IN THE CRIMINAL COURT OF APPEALS
                                 AUSTIN.TEXAS.PO BOX 1230R CAPITOL STAT



EX   PARTE:
•IGNACIO M GONZALES                         VS:
 TDC# 1890295                               THE       STATE   OF   TEXAS
1525    F   M   766
                                        CAUSE         NO-1377915
CUERO.TEXAS 77954
STEVENSON UNIT                          C    O    A   NO-01-13-00902-CR

                                                  PD-0105-15




                          MOTION FOR RECONSIDERATION-



COMES NOW THE DEFENDANT AND RESPECTFULLY REOUEST FROM THIS COURT
TO RECONSIDER         APPLICANT'S PDR
THE COURT HAS NOT STATED THE REASONS OF THE REFUSAL OF APPLICANT'
S PDR WHICH IS CONTRARY TO TRAP RULE 1.2(C)AND TRAP 44-2.44-3AND
44.4 THEREFORE APPLICANT REQUESTS AN OPPORTUNITY TO REPAIR ANY
DEFORMALIZES FOUND ON SAID PDR NOT GRANTING ME AN OPPORTUNITY
TO FIX ANY IRREGULARITIES ON MY LEGITIMATE COMPLAIN WILL BE
CONSIDERED A FUNDAMENTAL MISCARREAGE IN JUSTICE.



                                PRAYER


I IGNACIO M. GONZALES RESPECTFULLY PRAY THAT THI COURT WILL NOT
ONLY GRANT ME THE OPPORTUNITY TO FIX OR AMEND MY CLAIM BUT ALSO
THE REASON OF THE COURTS REFFUSAL OF THE SAME I PRAY.



RESPECTFULLT SUBMITTED BY
IGNACIO M. GONZALES
1525 F.M.766
CUERO.TEXAS       77954


                                                  TODAY'S DATE:10/01/2015




                                                                            RECEIVED^
                                                                       COURT OF CRIMINAL APPEAL?

                                                                              OCT 07 2915

                                                                           AbelAcosta,Cleri<
                                                  A
                                             So        «S
                                         6
                                                  5

                                                  I 1T)y
                                                       3
                                                       5



                                                  ?\
                                                       'V




in
i?i
0)

                  '^3
                  I-            .
                   8£    Ti^M




      "fc.
             P £ P      /\




             3
             v.


      *1
                                    I)
                                    c




                   1    *0